Case 1:20-cv-01590-RPK Document 13 Filed 03/30/20 Page 1 of 1 PageID #: 181



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – –– –– –– –X
HASSAN CHUNN; NEHEMIAH McBRIDE;                                 NOTICE OF APPEARANCE
AYMAN RABIDI by his Next Friend Migdaliz
Quinones; and JUSTIN RODRIGUEZ by his Next                      Civil Action No.
Friend Jacklyn Romanoff,                                        20-CV-1590

                          Petitioners,                          (Kovner, J.)
          - against -

WARDEN DEREK EDGE,

                         Respondent.

– – – – – – – – – – – – – – – – –– –– –– –X

                 PLEASE TAKE NOTICE that RICHARD P. DONOGHUE, United States

 Attorney for the Eastern District of New York, JAMES R. CHO, Assistant United States

 Attorney, of counsel, hereby enters an appearance in the above-captioned action on behalf of

 respondent WARDEN DEREK EDGE. The undersigned certifies that he is admitted to

 practice in this Court. This appearance is made without waiver to service, venue or jurisdiction.

 Dated: Brooklyn, New York
        March 30, 2020

                                               RICHARD P. DONOGHUE
                                               United States Attorney
                                               Eastern District of New York
                                               271-A Cadman Plaza East, 7th Fl.
                                               Brooklyn, New York 11201

                                         By:   /s/James R. Cho
                                                JAMES R. CHO
                                               Assistant U.S. Attorney
                                               (718) 254-6519
                                               (718) 254-7483 (fax)
                                               james.cho@usdoj.gov
